ORDER
PER CURIAM:
This is an original proceeding wherein relators sought a writ <of prohibition in cause No. 4549, entitled Meagher County, Newlan Creek Water District, Incorporated under the Laws of the State of Montana, Plaintiff, vs. Lester J. Walter and Lena Mae Walter, husband and wife, and the United States of America, Defendants. The application was heard ex parte and an order to show cause issued returnable on April 30, 1974.
*540On the return day briefs were filed, a motion to quash by respondents, counsel were heard in oral argument and the matter taken under advisement. The Court now being advised, and giving consideration to the petition, exhibits, briefs and oral arguments, it is ordered that the relief sought be denied and the proceeding is ordered dismissed.